
	
		III
		111th CONGRESS
		1st Session
		S. RES. 235
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Ms. Murkowski (for
			 herself, Mr. Reed,
			 Ms. Snowe, Mr.
			 Inhofe, Mr. Byrd,
			 Mr. Voinovich, Mr. Begich, Mr.
			 Levin, Mr. Kerry,
			 Mr. Burr, Mr.
			 Crapo, Mrs. Hagan,
			 Mr. Roberts, Mr. Inouye, Mrs.
			 Murray, Mr. Cochran,
			 Mr. Conrad, Mrs. Lincoln, Mr.
			 Burris, Mr. Rockefeller,
			 Mr. Bingaman, Mr. Cardin, Mr.
			 Reid, Mr. Thune,
			 Mr. Schumer, Mr. Casey, Mr.
			 Merkley, Mr. Lieberman,
			 Mr. Bond, Mr.
			 Brown, and Mr. Corker)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating August 16, 2009, as “National
		  Airborne Day”.
	
	
		Whereas
			 the airborne forces of the Armed Forces have a long and honorable history as
			 units of adventuresome, hardy, and fierce warriors who, for the national
			 security of the United States and the defense of freedom and peace, project the
			 effective ground combat power of the United States by Air Force air transport
			 to the far reaches of the battle area and, indeed, to the far corners of the
			 world;
		Whereas
			 August 16 marks the anniversary of the first official Army parachute jump on
			 August 16, 1940, an event that validated the innovative concept of inserting
			 United States ground combat forces behind a battle line by means of a
			 parachute;
		Whereas
			 the United States experiment with airborne infantry attack began on June 25,
			 1940, when the Army Parachute Test Platoon was first authorized by the
			 Department of War, and was launched when 48 volunteers began training in July
			 1940;
		Whereas
			 the success of the Army Parachute Test Platoon in the days immediately before
			 the entry of the United States into World War II led to the formation of a
			 formidable force of airborne units that have served with distinction and have
			 had repeated success in armed hostilities;
		Whereas
			 among those airborne units are the former 11th, 13th, and 17th Airborne
			 Divisions, the venerable 82nd Airborne Division, the versatile 101st Airborne
			 Division (Air Assault), and the airborne regiments and battalions (some as
			 components of those divisions, some as separate units) that achieved
			 distinction as the elite 75th Ranger Regiment, the 173rd Airborne Brigade, the
			 187th Infantry (Airborne) Regiment, the 503rd, 507th, 508th, 517th, 541st, and
			 542nd Parachute Infantry Regiments, the 88th Glider Infantry Regiment, the
			 509th, 551st, and 555th Parachute Infantry Battalions, the 325th and 327th
			 Glider Infantry, and the 550th Airborne Infantry Battalion;
		Whereas
			 the achievements of the airborne forces during World War II prompted the
			 evolution of those forces into a diversified force of parachute and air-assault
			 units that, over the years, have fought in Korea, Vietnam, Grenada, Panama, the
			 Persian Gulf region, and Somalia, and have engaged in peacekeeping operations
			 in Lebanon, the Sinai Peninsula, the Dominican Republic, Haiti, Bosnia, and
			 Kosovo;
		Whereas
			 the modern-day airborne force that has evolved from those World War II
			 beginnings is an agile, powerful force that, in large part, is composed of the
			 82nd Airborne Division, the 101st Airborne Division (Air Assault), and the 75th
			 Ranger Regiment;
		Whereas
			 the modern-day airborne force also includes other elite forces composed
			 entirely of airborne trained and qualified special operations warriors,
			 including Army Special Forces, Marine Corps Reconnaissance units, Navy SEALs,
			 and Air Force combat control teams, each of which is part of the United States
			 Special Operations Command;
		Whereas
			 in the aftermath of the terrorist attacks on the United States on September 11,
			 2001, the 75th Ranger Regiment, special forces units, and units of the 82nd
			 Airborne Division and the 101st Airborne Division (Air Assault), together with
			 other units of the Armed Forces, have been prosecuting the war against
			 terrorism by carrying out combat operations in Afghanistan, training operations
			 in the Philippines, and other operations elsewhere;
		Whereas in the aftermath of the terrorist
			 attacks on the United States on September 11, 2001, airborne units played a
			 pivotal role in the war in Afghanistan, including the unflinching pursuit of
			 the enemies of the United States during the battles of Mazar-i Sharif, Kabul,
			 Qala-i-Jangi, Tora Bora, and Operation Anaconda;
		Whereas United States paratroopers, which
			 include the 82d Airborne Division, 75th Ranger Regiment, Special Operations
			 Forces, 173rd Airborne Brigade Combat team, and elements of the 4th Brigade
			 25th Infantry Division, have demonstrated bravery and honor in an effort to
			 pursue the enemies of the United States, to stabilize Afghanistan, and to
			 strive for calm in a troubled region;
		Whereas
			 in the aftermath of the announcement of Operation Iraqi Freedom by President
			 George W. Bush in March 2003, the 75th Ranger Regiment, special forces units,
			 and units of the 82nd Airborne Division, the 101st Airborne Division (Air
			 Assault), the 173rd Airborne Brigade, and the 4th Brigade Combat Team
			 (Airborne) of the 25th Infantry Division, together with other units of the
			 Armed Forces, have been prosecuting the war against terrorism, carrying out
			 combat operations, conducting civil affairs missions, and assisting in
			 establishing democracy in Iraq;
		Whereas
			 the airborne forces are, and will continue to be, at the ready and the
			 forefront until the Global War on Terrorism is concluded;
		Whereas
			 of the members and former members of the United States airborne forces, all
			 have achieved distinction by earning the right to wear the Silver Wings
			 of Courage of the United States airborne forces, thousands have
			 achieved the distinction of making combat jumps, 69 have earned the Medal of
			 Honor, and hundreds have earned the Distinguished-Service Cross, Silver Star,
			 or other decorations and awards for displays of such traits as heroism,
			 gallantry, intrepidity, and valor;
		Whereas
			 the members and former members of the United States airborne forces are all
			 members of a proud and honorable fraternity of the profession of arms that is
			 made exclusive by those distinctions which, together with their special skills
			 and achievements, distinguish them as intrepid combat parachutists, special
			 operation forces, and, in former days, glider troops;
		Whereas
			 the history and achievements of the members and former members of the airborne
			 forces of the United States Armed Forces warrant special expressions of the
			 gratitude of the people of the United States; and
		Whereas, since the airborne community
			 celebrates August 16 as the anniversary of the first official jump by the Army
			 Parachute Test Platoon, August 16 would be an appropriate day to recognize as
			 National Airborne Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August 16, 2009, as
			 National Airborne Day; and
			(2)calls on the people of the United States to
			 observe National Airborne Day with appropriate programs, ceremonies, and
			 activities.
			
